People v Brooks (2016 NY Slip Op 03520)





People v Brooks


2016 NY Slip Op 03520


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2011-10776

[*1]The People of the State of New York, respondent,
vShantee Brooks, appellant. (Ind No. 639/11)


Lynn W. L. Fahey, New York, NY (William Kastin of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Merri Turk Lasky, and Mariana Zelig of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered November 2, 2011, as amended November 7, 2011, convicting him of robbery in the first degree, attempted robbery in the first degree, burglary in the second degree, and burglary in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment, as amended, is affirmed.
Contrary to the defendant's contentions, he was not deprived of the effective assistance of counsel in connection with his motion pursuant to CPL 30.30 to dismiss the indictment (see People v Brunner, 16 NY3d 820, 821; People v Young, 110 AD3d 1107, 1107-1108; People v Boumoussa, 104 AD3d 863, 863; People v Hernandez, 92 AD3d 802, 803; cf. People v Turner, 5 NY3d 476, 478).
RIVERA, J.P., BALKIN, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court